Citation Nr: 0841236	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities, prior 
to November 15, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

At the time the case was previously before the Board there 
was a claim for individual unemployability under 
consideration.  It is noted that a 100 percent rating has 
been assigned for hearing loss effective as of November 15, 
2004.  Thus, the issue is moot as of that date.  The issue on 
appeal has, as such, been recharacterized as set forth on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the case was transferred to the Board, the veteran, in 
correspondence dated in November 2008, indicated that he 
wished to be scheduled for a video-conference hearing before 
a Veterans Law Judge of the Board.  This was in response to 
notice from the Board that the Veterans Law Judge who 
conducted a previous hearing was no longer at the Board.  



Accordingly, the case is REMANDED for the following action:

The RO should schedule a video-conference 
hearing before a Veterans Law Judge of 
the Board in accordance with applicable 
provisions.  If he subsequently decides 
he no longer wants a hearing, he should 
provide such notice in writing to the RO 
and the case then be returned to the 
Board in accordance with applicable 
provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




